Title: From George Washington to the U.S. Senate, 10 December 1795
From: Washington, George
To: Senate


          
            United StatesDecember the 10th 1795.
            Gentlemen of the Senate,
          
          I nominate the following persons to fill the Offices annexed to their respective names; which became vacant during the recess of the Senate.
          John Rutledge, of South Carolina, to be Chief Justice of the Supreme Court of the United States, vice John Jay, resigned.
          Elias Boudinot, to be Director of the Mint of the United States, Vice, William H. De Saussure resigned.
          
          John Brooks, of Massachusetts, to be Marshal of and for the Massachusetts District; continued, the legal term of his former appointment having expired.
          David Meade Randolph, of Virginia, to be Marshal of and for the Virginia District; continued, the legal term of his former appointment having expired.
          Nathaniel Rogers, of New Hampshire, to be Marshal of and for the New Hampshire District; continued, the legal term of his former appointment having expired.
          Solomon Porter, of Connecticut, to be Inspector of the Revenue for the Port of Hartford; and Surveyor of the same, vice William Adams, deceased.
          William Fleming Gaines, of Virginia, to be Inspector of the Revenue for Survey No. 1. in the District of Virginia; vice Drury Ragsdale, resigned.
          Joseph Aborn, of Rhode Island, to be Inspector of the Revenue for the Port of Patuxet, and Surveyor for the same; vice Zachariah Rhodes
          Joseph Grayson, of South Carolina, to be Collector for the District of Beaufort, and Inspector of the Revenue for the Port of Beaufort, vice Andrew Agnew, superceded.
          Moses Kempton, of New Jersey, to be Collector for the District of Burlington and Inspector of the Revenue for the several Ports within the District of Burlington; except the port of Little Eggharbour, vice John Ross, resigned.
          James Benjamin Maxwell, of Georgia, to be Inspector of the Revenue for the port of Savannah; and Surveyor for the District of Savannah, vice John Berrien, resigned
          David Wilson Scott, of Virginia, to be Inspector of the Revenue for the Port of Dumfries and Collector for the District of Dumfries including Newport, vice Richard M. Scott, resigned.
          Ebenezer Graham, of North Carolina, to be Inspector of the Revenue for the port of Bennett’s Creek, vice John Baker, resigned
          Lawrence Mooney, of North Carolina, to be Inspector of the Revenue for the port of Winton, vice William Winn, resigned.
          Robert Walker, of Virginia, to be Surveyor for the District of Bermuda Hundred; and Inspector of the Revenue for

the port of Bermuda Hundred, vice Christopher Roan, resigned.
          
            Go: Washington
          
        